DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oka et al. (US 20180299726).
Regarding claim 1, Oka discloses (Figs. 1-11) a display device, comprising: a liquid crystal cell (PNL2) comprising a first substrate (30) and a second substrate (40) disposed opposite to each other; and a light valve controller (PNL1) located at a side of the first substrate facing away from the second substrate; the light valve controller comprising an upper substrate (20) and a lower substrate (10) disposed opposite to each other, and liquid crystal molecules (LC1) located between the upper substrate and the lower substrate; wherein the liquid crystal cell comprises a plurality of display sub-pixels (PE2) arranged in an array; the light valve controller comprises a plurality of control sub-pixels (PE1) arranged in an array; the display sub-pixels and the control sub-pixels are in one-to-one correspondence.
Regarding claim 2, Oka discloses (Figs. 1-11) the first substrate of the liquid crystal cell is provided with a plurality of first pixel electrodes (PE2) for controlling the display sub-pixels; the lower substrate of the light valve controller is provided with a plurality of second pixel electrodes (PE1) for controlling the control sub-pixels; an orthographic projection of a first pixel electrode on the lower substrate (10) overlaps with an orthographic projection of a second pixel electrode on the lower substrate.
Regarding claim 3, Oka discloses (Figs. 1-11) the second substrate (40) is provided with a first common electrode (CE2) (section 0058; Fig. 11); the first common electrode is located at a side of the second substrate facing the first substrate; the upper substrate is provided with a second common electrode (CE1); an orthographic projection of the first common electrode on the lower substrate overlaps with an orthographic projection of the second common electrode on the lower substrate.
Regarding claim 4, Oka discloses (Figs. 1-11) the lower substrate is located on a side of the upper substrate facing away from the liquid crystal cell; the lower substrate is provided with a first polarizer (PL1); one of the upper substrate and the first substrate is provided with a second polarizer (PL2); the second substrate is provided with a third polarizer (PL3).
Regarding claim 5, Oka discloses (Figs. 1-11) a polarization direction of the third polarizer is same to a polarization direction of the first polarizer (section 0033).
Regarding claim 6, Oka discloses (Figs. 1-11) a backlight module (ID) located at a side of the light valve controller facing away from the liquid crystal cell.
Regarding claim 7, Oka discloses (Figs. 1-11) a control circuit (CT) connected to the first pixel electrodes and the second pixel electrodes respectively; the control circuit being configured to input a same signal to a first pixel electrode and a corresponding second pixel electrode (section 0046).
Regarding claim 8, Oka discloses (Figs. 1-11) a method for manufacturing a display device, comprising: providing a liquid crystal cell (PNL2), the liquid crystal cell comprising a first substrate (30) and a second substrate (40) disposed opposite to each other; and arranging a light valve controller (PNL1) at a side of the first substrate facing away from the second substrate; the light valve controller comprising an upper substrate (20) and a lower substrate (10) disposed opposite to each other, and liquid crystal molecules (LC1) located between the upper substrate and the lower substrate; wherein the liquid crystal cell comprises a plurality of display sub-pixels (PE2) arranged in an array; the light valve controller comprises a plurality of control sub-pixels (PE1) arranged in an array; the display sub-pixels and the control sub-pixels are in one-to-one correspondence.
Regarding claim 9, Oka discloses (Figs. 1-11) the second substrate of the liquid crystal cell is provided with a first common electrode (CE2) (section 0058; Fig. 11), and the first substrate is provided with a plurality of first pixel electrodes (PE2); wherein arranging the light valve controller at the side of the first substrate facing away from the second substrate comprises: arranging a second common electrode (CE1) on the upper substrate, and arranging a plurality of second pixel electrodes (PE1) and a polarizer (PL1) on the lower substrate; disposing the upper substrate and the lower substrate oppositely, and arranging the liquid crystal molecules (LC1) between the upper substrate and the lower substrate; wherein an orthographic projection of the first common electrode on the lower substrate overlaps with an orthographic projection of the second common electrode on the lower substrate; an orthographic projection of a first pixel electrode (PE2) on the lower substrate overlaps with an orthographic projection of a second pixel electrode (PE1) on the lower substrate.
Regarding claim 10, Oka discloses (Figs. 1-11) a method of controlling a contrast of the display device comprising: controlling a display sub-pixel and a corresponding control sub-pixel by applying a same gray scale (sections 0046-0047).
Regarding claim 11, Oka discloses (Figs. 1-11) the first substrate is provided with a plurality of first pixel electrodes (PE2); the lower substrate is provided with a plurality of second pixel electrodes (PE1); the second substrate is provided with a first common electrode (CE2); the upper substrate is provided with a second common electrode (CE1); wherein the method further comprises: applying a same common voltage signal on the first common electrode and the second common electrode; and inputting a same signal to a first pixel electrode and a corresponding second pixel electrode by a control circuit (CT).
Regarding claim 12, Oka discloses (Figs. 1-11) the lower substrate is located on a side of the upper substrate facing away from the liquid crystal cell; the lower substrate is provided with a first polarizer (PL1); one of the upper substrate and the first substrate is provided with a second polarizer (PL2); the second substrate is provided with a third polarizer (PL3).
Regarding claim 13, Oka discloses (Figs. 1-11) the lower substrate is located on a side of the upper substrate facing away from the liquid crystal cell; the lower substrate is provided with a first polarizer (PL1); one of the upper substrate and the first substrate is provided with a second polarizer (PL2); the second substrate is provided with a third polarizer (PL3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/            Primary Examiner, Art Unit 2871